ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al. (US 2018/0188396 A1, hereinafter Sak).
Regarding claim 1, Sak discloses a seismic device comprising: 
an acceleration sensor that successively outputs an acceleration value corresponding to a magnitude of acceleration of vibration applied to the seismic device (see abstract and para. 0030 and fig. 3); 
an earthquake determining unit that determine whether the vibration is an earthquake or a shock from the acceleration value output from the acceleration sensor (see abstract and fig. 2, element 109)); and 

Regarding claim 2, Sak discloses the seismic device according to claim 1, wherein the earthquake determining unit determine whether the vibration is an earthquake or a shock from a generation pattern of binary values obtained by binarizing the acceleration value with a predetermined threshold value, the binary values each being 0 or 1 (see para. 0040).  
Regarding claim 3, Sak discloses the seismic device according to claim 2, wherein the predetermined threshold value is an acceleration value of zero (see para. 0040).  
Regarding claim 4, Sak discloses the seismic device according to claim 2, wherein the earthquake determining unit obtains from the generation pattern a frequency having a change of a binary value in a predetermined period, and determines that the vibration is a shock when the frequency has a binary value more than or equal to a predetermined value (see para. 0040).  
Regarding claim 5, Sak discloses the seismic device according to claim 3, wherein the earthquake determining unit obtains from the generation pattern a frequency having a change of a binary value in a predetermined period, and determines that the vibration is a shock when the frequency has a binary value more than or equal to a predetermined value (see para.0040).  
Regarding claim 6, Sak discloses the seismic device according to claim 2, wherein the earthquake determining unit determines that the vibration is a shock when a number of times a value binarized with the predetermined threshold value changes from a value of 0 that is less than the predetermined threshold value to a value of 1 that is more than or equal to the predetermined threshold value is less than a predetermined number of times during a predetermined period (see para. 0040).  
Regarding claim 7, Sak discloses the seismic device according to claim 3, wherein the earthquake determining unit determines that the vibration is a shock when a number of times a value binarized with the predetermined threshold value changes from a value of 0 that is less than the predetermined threshold value to a value of 1 that is more than or equal to the predetermined threshold value is less than a predetermined number of times during a predetermined period (see para. 0040).  
Regarding claim 8, Sak discloses the seismic device according to claim 1, further comprising a recording unit that records the acceleration value that is successively output, wherein when the earthquake determining unit determines that the vibration is an earthquake, the seismic intensity calculator calculates a seismic intensity equivalent value by using the acceleration value recorded in the recording unit (see fig. 2, element 102).  
Regarding claim 9, Sak discloses the seismic device according to claim 1, wherein the seismic intensity calculator calculates a seismic intensity equivalent value when the acceleration sensor outputs an acceleration value more than or equal to a predetermined value (see para. 0007).  
Regarding claim 11, Sak discloses the seismic device according to claim 1, further comprising a seismic intensity determining unit that determines whether or not the seismic intensity equivalent value calculated by the seismic intensity calculator is more than or equal to a predetermined value, wherein an earthquake presence signal is output when the seismic intensity determining unit determines that the seismic intensity equivalent value is more than or equal to the predetermined value and the earthquake determining unit determines that the vibration is an earthquake.  
Regarding claim 15, Sak discloses a safety device comprising: the seismic device according to claim 1; and a safety unit that secures safety when an earthquake occurs, wherein the safety unit is activated when the seismic intensity equivalent value is more than or equal to a predetermined value and the earthquake determining unit determines that the vibration is an earthquake (see para. 0023).   
Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the references as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864